Title: Commercial Discrimination, [3 January] 1794
From: Madison, James
To: 




[3 January 1794]

   
   In Committee of the Whole, JM offered seven resolutions to implement the recommendations of Jefferson’s “Report of the Secretary of State on the Privileges and Restrictions on the Commerce of the United States in Foreign Countries” of 16 December 1793. For the context of those resolutions, see Madison in the Third Congress, 2 December 1793–3 March 1795.


Mr. Madison after some general observations on the report, entered into a more particular consideration of the subject.
He remarked that the commerce of the United States is not at this day on that respectable footing, to which from its nature and importance it is entitled. He recurred to its situation previous to the adoption of the constitution, when conflicting systems prevailed in the different States—the then existing state of things gave rise to that convention of delegates from the different parts of the Union, who met to deliberate on some general principles for the regulation of commerce which might be conducive in their operation to the general welfare, and that such measures should be adopted as would conciliate the friendship and good faith of those countries who were disposed to enter into the nearest commercial connections with us. But what has been the result of the system which has been pursued ever since? What is the present situation of our commerce? From the situation in which we find ourselves after four years experiment, he observed, that it appeared incumbent on the United States to see whether they could not now take measures promotive of those objects for which the government was in a great degree instituted. Measures of moderation, firmness, and decision, he was persuaded were now necessary to be adopted, in order to narrow the sphere of our commerce with those nations who see proper not to meet us on terms of reciprocity.
Mr. Madison then read the following Resolutions:
Resolved, as the opinion of this committee, that the interest of the United States would be promoted by further restrictions and higher duties, in certain cases, on the manufactures and navigation of foreign nations, employed in the commerce of the United States, than those now imposed.
1. Resolved, as the opinion of this committee, that an additional duty ought to be laid on the following articles, manufactured by European nations, having no commercial treaty with the United States.
On all articles of which leather is the material of chief value, an additional duty of  per centum ad valorem.
On all manufactured iron, steel, tin, pewter, copper, brass, or articles of which either of these metals is the material of chief value, an additional duty of  per centum ad valorem.
On all articles of which cotton is the material of chief value, an additional duty of per centum ad valorem.
On all cloths of which wool is the material of chief value, where the estimated value on which the duty is payable is above  an additional duty of  per centum ad valorem; where such value is below  an additional duty of  per centum ad valorem.
On all cloths of which hemp or flax is the material of chief value, and of which the estimated value on which the duty is payable is below , an additional duty of  per centum ad valorem.
On all manufactures of which silk is the material of chief value, an additional duty of  per centum ad valorem.
2. Resolved, as the opinion of this committee, that an additional duty of  per ton, ought to be laid on the vessels belonging to the nations having no commercial treaty with the United States.
3. Resolved, as the opinion of this committee, that the duty on vessels belonging to the nations having commercial treaties with the United States ought to be reduced to  per ton.
4. Resolved, as the opinion of this committee, that where any nation may refuse to consider as vessels of the United States, any vessels not built within the United States, the foreign built vessels of such nation ought to be subjected to a like refusal, unless built within the United States.
5. Resolved, as the opinion of this committee, that where any nation may refuse to admit the produce or manufactures of the United States, unless in vessels belonging to the United States, or to admit them in vessels of the United States, if last imported from any place not within the United States, a like restriction ought, after the  day of  to be extended to the produce and manufactures of such nation, and that, in the mean time, a duty of  per ton extraordinary ought to be imposed on vessels so importing any such produce or manufacture.
6. Resolved, as the opinion of this committee, that where any nation may refuse to the vessels of the United States a carriage of the produce or manufactures thereof, whilst such produce or manufactures are admitted by it in its own vessels, it would be just to make the restriction reciprocal: but inasmuch as such a measure, if suddenly adopted, might be particularly distressing in cases which merit the benevolent attention of the United States, it is expedient, for the present, that a tonnage extraordinary only of  be imposed on the vessels so employed: and that all distilled spirits imported therein shall be subject to an additional duty of one —— part of the existing duty.
7. Resolved, as the opinion of this committee, that provision ought to be made for liquidating and ascertaining the losses sustained by citizens of the United States, from the operation of particular regulations of any country contravening the law of nations, and that such losses be reimbursed, in the first instance, out of the additional duties on the manufactures, productions and vessels of the nation establishing such unlawful regulations.
Mr. Madison, took a general view of the probable effects which the adoption of something like the resolutions he had proposed, would produce. They would produce, respecting many articles imported, a competition which would enable countries who do not now supply us with those articles to do it and would encrease the encouragement on such as we can produce within ourselves. We should also obtain an equitable share in carrying our own produce; we should enter into the field of competition on equal terms, and enjoy the actual benefit of advantages which nature and the spirit of our people entitle us to.
He adverted to the advantageous situation this country is entitled to stand in, considering the nature of our exports and returns. Our exports are bulky, and therefore must employ much shipping, which might be nearly all our own; our exports are chiefly necessaries of life, or raw materials, the food for the manufacturers of other nations. On the contrary chief of what we receive from other countries we can either do without, or produce substitutes.
It is in the power of the United States he conceived, by exerting her natural rights, without violating the rights or even the equitable pretensions of other nations; by doing no more than most nations do for the protection of their interests, and much less than some, to make her interests respected; for what we receive from other nations are but luxuries to us, which if we chose to throw aside we could deprive part of the manufacturers of those luxuries of even bread, if we are forced to contest of self denial; this being the case, our country may make her enemies feel the extent of her power.
We stand with respect to the nation exporting those luxuries in the relation of an opulent individual to the labourer in producing the superfluities for his accommodation; the former can do without those luxuries, the consumption of which gives bread to the latter.
He did not propose, or wish that the United States should, at present, go so far in the line which his resolutions point to as they might go. The extent to which the principles involved in those resolutions should be carried will depend upon filling up the blanks. To go to the very extent of the principle immediately might be inconvenient: He wished only that the legislature should mark out the ground on which we think we can stand, perhaps it may produce the effect wished for, without unnecessary irritation: we need not at first go every length.

Another consideration would induce him, he said, to be moderate in filling up the blanks: not to wound public credit. He did not wish to risk any sensible diminution of the public revenue. He believed, that if the blanks were filled with judgment, the diminution of the revenue from a diminution in the quantity of imports would be counterbalanced by the increase in the duties.
The last resolution he had proposed, he said, is in a manner distinct from the rest. The nation is bound by the most sacred obligation, he conceived, to protect the rights of its citizens against a violation of them from any quarter; or, if they cannot protect, they are bound to repay the damage.
It is a fact authenticated to this house by communications from the executive, that there are regulations established by some European nations, contrary to the law of nations, by which our property is seized and disposed of in such a way that damages have accrued. We are bound either to obtain reparation for the injustice, or compensate the damage. It is only in the first instance, no doubt, that the burden is to be thrown upon the United States; the proper department of government will no doubt take proper steps to obtain redress.
The justice of foreign nations will certainly not permit them to deny reparation when the breach of the law of nations appear evidently; at any rate it is just that the individual should not suffer.
He believed the amount of the damages that would come within the meaning of this resolution, would not be very considerable.



   
   Gazette of the U.S., 4 Jan. 1794 (also reported in Philadelphia Gazette, 3 Jan. 1794, General Advertiser, 4 Jan. 1794, and Dunlap and Claypoole’s Am. Daily Advertiser, 4 Jan. 1794 [which misdated the speech as 4 Jan.]); draft of the resolutions and printed copy of the resolutions (DLC: Rives Collection, Madison Papers). Draft, in JM’s hand, has proposed duties ranging from 1 to 2½ percent written in the margin, other blanks filled in, and rough notes on levels of American exports to Britain gleaned from Adam Anderson, An Historical and Chronological Deduction of the Origin of Commerce … (6 vols.; Dublin, 1790). On the printed copy, JM added in the margin proposed duties of from 5 to 15 percent. Speech reprinted in [Henry Merttins Bird], A View of the Relative Situation of Great Britain and the United States of North America: by a Merchant (London, 1794), pp. 30–41.



   
   In the draft, JM here added: “On all other articles of which wool is the material of cheif value an additional duty of  perCt. ad valorem.” This provision also appears in the printed copy.



   
   In the draft, JM here added another resolution which was not recorded in his speech to the committee: “Resd. as the opinion of this Come. that considering the important services rendered by the French nation to the U.S. towards the establishment of their liberties, it will be just and honorable on the part of the U.S. to make all such friendly returns as may of right be made under the law of nations; and that with this view provision ought to be made for speedily discharging the entire debt due from the U.S. to France, in pursuance of the  article of the contract entered into on the  day of .”



   
   FitzSimons moved that the committee rise and the resolutions be printed. “After some further remarks by two or three members, Mr. Madison said he had no wish to precipitate the discussion; he was content that the committee should now rise, and that a future early day should be assigned.” The committee agreed to FitzSimons’s motion (Gazette of the U.S., 4 Jan. 1794).






[3 January 1794]

   
   Ames moved that JM’s resolutions be taken up a week from the following Monday, to allow the members time to consider them carefully.


Mr. Madison said, he saw no necessity for a very distant day; the subject was not a new one—it existed previous to the present government, it had been repeatedly before the legislature of the United States, it had been amply dilated on in reports and public dissertations; he did not conceive there was a single proposition contained in the resolutions which had not been repeatedly revolved in the minds of every member of the house. He supposed an early discussion would be the most eligible, as the members would as it proceeded, naturally throw light upon it.



   
   Gazette of the U.S., 4 Jan. 1794. After further debate, the House approved Ames’s motion.




